Name: Commission Decision of 8 June 1978 authorizing the French Republic not to apply Community treatment to women's, girls' and infants' outer garments; blouses and shirt blouses, knitted or crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres, falling within subheadings ex 60.05 A II or ex 61.02 B (NIMEXE codes 60.05-22, 23, 24, 25 - 61.02-78, 82, 84) of the Common Customs Tariff, originating in Thailand and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-06-20

 nan